Exhbit EXECUTION VERSION MEMBERSHIP INTEREST PURCHASE AGREEMENT among DYNAMICS RESEARCH CORPORATION, KADIX SYSTEMS, LLC and DAISY D. LAYMAN, THE SOLE MEMBER OF KADIX SYSTEMS, LLC July 30, 2008 TABLE OF CONTENTS PAGE ARTICLE 1 DEFINITIONS AND RULES OF CONSTRUCTION 1 1.1 Definitions. 1 1.2 Certain Interpretive Matters. 12 ARTICLE 2 SALE AND PURCHASE OF THE INTERESTS 13 2.1 Sale and Purchase of the Interests. 13 2.2 Purchase Price; Closing Payment. 13 2.3 Payment of Indebtedness. 14 2.4 Adjustment to Purchase Price 14 2.5 Other Assets. 15 2.6 Cash. 15 2.7 Earnout 15 ARTICLE 3 THE CLOSING 19 3.1 Closing and Closing Date. 19 3.2 Documents to be delivered to the Buyer by the Seller Parties. 20 3.3 Documents and Items to be Delivered to the Seller Parties by the Buyer. 21 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE SELLER 22 4.1 Authority; Binding Agreement. 22 4.2 Title. 22 ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SELLER 22 5.1 Organization and Qualifications of the Company. 22 5.2 Capitalization; Record Ownership of Interests. 22 5.3 Actions and Authority; Enforceability. 23 5.4 Schedules; Delivery of Documents; Corporate Records. 23 5.5 Consents and Approvals; No Violation. 23 5.6 Financial Statements; No Undisclosed Liabilities; Financial Controls. 24 5.7 Absence of Certain Changes. 24 5.8 Brokers. 24 5.9 Employee Benefit Matters. 25 5.10 Actions and Proceedings. 27 5.11 Tax Matters. 27 5.12 Compliance with Law; Licenses and Permits. 29 5.13 Intellectual Property. 30 5.14 Real Property; Personal Property. 33 5.15 Insurance. 34 5.16 Contracts. 34 5.17 Government Contracts and Regulatory Matters. 36 5.18 Related Party Transactions. 42 5.19 Liens. 43 5.20 Employee Relations. 43 5.21 Employees and Contractors; Employment Agreements. 43 5.22 Environmental Matters. 44 5.23 Accounts Receivable and Accounts Payable. 44 5.24 Bank Accounts. 45 5.25 Suppliers and Customers. 45 5.26 Complete Disclosure. 45 5.27 Reliance on Advisors. 45 ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF BUYER 45 6.1 Organization. 45 6.2 Actions and Authority; Enforceability. 45 6.3 Consents and Approvals; No Violation. 46 6.4 Brokers. 46 6.5 Solvency; Ability to Perform Agreement. The 46 6.6 Investment Intent. 46 6.7 Actions and Proceedings. 46 ARTICLE 7 COVENANTS OF THE PARTIES 47 7.1 Conduct of Business of the Company. 47 7.2 Access to Information. 49 7.3 Commercially Reasonable Efforts. 49 7.4 Notification of Certain Matters. 49 7.5 Public Announcements. 50 7.6 Acquisition Proposals. 50 7.7 Preparation of Certain Financial Statements. 50 7.8 Cancellation of Rights Awards. 50 7.9 Professional Fees. 51 7.10 Accounts Receivable. 51 7.11 Employees. 51 7.12 Release and Covenant Not to Sue. 51 ARTICLE 8 CONDITIONS TO CLOSING 52 8.1 Conditions to Obligations of the Seller Parties. 52 8.2 Conditions to Obligations of the Buyer. 52 ARTICLE 9 TERMINATION, AMENDMENT AND WAIVER 53 9.1 Termination. 54 9.2 Effect of Termination. 54 9.3 Expenses. 54 9.4 Amendment. 55 9.5 Waiver. 55 ARTICLE 10 INDEMNIFICATION 55 10.1 Survival of Representations and Warranties. 55 10.2 Terms of Indemnification. 55 10.3 Procedures. 56 10.4 Limitations on Indemnification; Additional Indemnification Provisions. 56 ARTICLE 11 GENERAL PROVISIONS 57 11.1 Notices. 57 11.2 Severability. 58 11.3 Cooperation in Tax Matters. 58 11.4 Entire Agreement; Assignment; Failure of Certain Conditions. 59 11.5 Parties in Interest; Successors and Assigns. 60 ii 11.6 Legal Counsel. 60 11.7 Governing Law. 60 11.8 Arbitration. 60 11.9 Headings. 61 11.1 Counterparts. 61 11.11 WAIVER OF TRIAL BY JURY. 61 11.12 Time. 61 iii LIST OF EXHIBITS AND SCHEDULES EXHIBITS Exhibit A Escrow Agreement Exhibit B Seller Noncompetition Agreement Exhibit C Transaction Bonus Agreement Exhibits D-1 through D-5 Employment Letters Exhibit E Osborn Leroy Noncompetition Agreement SCHEDULES Schedule 1.1 Employment Agreements Schedule 2.2(a) Bonuses Schedule 2.5 Other Assets Schedule 2.7(c) 8(a) Contracts Schedule 2.7(e)(ii) Certain Earnout Obligations Schedule 3.2(j) Employment Letters Schedule 5.1 Qualifications Schedule 5.2 Capitalization Schedule 5.5 Consents; Approvals Schedule 5.6 Financial Statements; No Undisclosed Liabilities Schedule 5.7 Absence of Certain Changes Schedule 5.9(a) Employee Benefit Matters Schedule 5.9(b) Certain Benefit Obligations Schedule 5.9(i) Benefit Plans Schedule 5.9(k) Termination of Benefit Plans Schedule 5.9(l) Section 409A Plans Schedule 5.10 Actions and Proceedings Schedule 5.11(a) Tax Matters Schedule 5.11(c) Tax Returns Schedule 5.12 Compliance with Law Schedule 5.13(a)(i) Intellectual Property Schedule 5.13(a)(ii) Licenses Schedule 5.13(h) Owned Software Schedule 5.13(i) Protection of Trade Secrets Schedule 5.13(j) Conveyance of Employee IP Rights Schedule 5.13(l) IP Interests of Governmental Authority Schedule 5.13(n) Open Source Materials Schedule 5.14(b) List of all Leases, Subleases and other Agreements Schedule 5.14(d) Tangible Personal Property; Liens Schedule 5.15 Insurance Schedule 5.16(a) Material Contracts Schedule 5.16(c) Contracts with Certain Limiting Covenants Schedule 5.16(d) Notice to Terminate and Contract Validity Upon Consummation of Transactions Schedule 5.17(a)(i) Government Contracts Schedule 5.17(a)(ii) Government Contracts Not Closed Out Schedule 5.17(a)(iii) Unexpired Government Bids Schedule 5.17(a)(iv) Vendor Government Subcontracts iv Schedule 5.17(a)(v) Preferred Bidder Status Schedule 5.17(a)(vi) Other Government Contracts Schedule 5.17(a)(vii) Teaming Agreements Schedule 5.17(b)(i) Government Contracts Requiring Termination Schedule 5.17(b)(iii)(B) Exceptions to Current and Complete Government Contracts Schedule 5.17(b)(iii)(G) Government Contracts Without Internal Controls Schedule 5.17(b)(iii)(I) Withholdings Schedule 5.17(c) Investigations, Audits and Internal Controls Schedule 5.17(c)(i) Certain Audits Schedule 5.17(c)(v) Final Written Audit Reports Schedule 5.17(d)(i) Debarment, Suspension and Exclusion Schedule 5.17(f)(i) Company Backlogs Schedule 5.17(f)(ii) Government Furnished Items Schedule 5.17(g) Facility Security Clearances Schedule 5.18 Related Party Transactions Schedule 5.19 Liens Schedule 5.20(b) Employee Complaints, Charges and/or Claims Schedule 5.20(c) Notice of Termination Schedule 5.21(a) Employment Agreements; Employees Schedule 5.21(b) Contractors Agreements Schedule 5.23(a) Accounts and Notes Receivable Schedule 5.23(b) Accounts and Notes Payable Schedule 5.23(c) Unbilled Receivables Schedule 5.24 Bank Accounts Schedule 5.25 Suppliers and Customers Schedule 5.25(v) Supplier and Customer Impacted Relationships v MEMBERSHIP INTEREST PURCHASE AGREEMENT THIS MEMBERSHIP INTEREST PURCHASE
